In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-282 CV

____________________


IN THE INTEREST OF D.R.




On Appeal from the 279th District Court
Jefferson County, Texas

Trial Cause No. F-195,011




MEMORANDUM OPINION
 Anna Ross appeals from an order terminating her parental rights to her minor child
D.R.  The trial court found, by clear and convincing evidence, that statutory grounds existed
for the termination and that termination of Ross's parental rights would be in the best interest
of the child.   See Tex. Fam. Code Ann. § 161.001(1)(D), (N), (O), and (2) (Vernon Supp.
2007).
	Ross's court-appointed appellate counsel submitted a brief in which counsel contends
that there are no arguable grounds to be advanced on appeal.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re L.D.T., 161 S.W.3d 728, 731 (Tex.
App.--Beaumont 2005, no pet.).  The brief provides counsel's professional evaluation of the
record.  Counsel served appellant with a copy of the Anders brief filed on her behalf. 
Counsel moved to withdraw and requested an extension of time for appellant to file a pro se
brief.  On August 16, 2007, we granted an extension of time for appellant to file a pro se
brief.  We received no response from appellant.
	We have independently reviewed the record and counsel's brief, and we agree that the
appeal is frivolous.  We conclude that no arguable grounds for appeal exist, and we therefore
affirm the judgment of the trial court.  We grant counsel's motion to withdraw.
	AFFIRMED.

                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Submitted on November 5, 2007
Opinion Delivered November 29, 2007

Before McKeithen, C.J., Gaultney and Kreger, JJ.